UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 5, 2010 IDEXX LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-19271 01-0393723 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) One IDEXX Drive, Westbrook, Maine (Address of principal executive offices) (ZIP Code) (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. to Form 8-K): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of IDEXX Laboratories, Inc. (the “Company”) was held on May 5, 2010.At the Annual Meeting, the Company’s stockholders voted on the following matters: 1. On the matter of the election of the three Class III directors listed in the proxy statement for three-year terms, the vote was as follows: Nominees Votes For Votes Withheld Broker Nonvotes Jonathan W. Ayers Robert J. Murray Joseph V. Vumbacco 2. On the matter of the proposal ratifying the selection by the audit committee of the board of directors of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the current fiscal year, the vote was as follows: Votes For Votes Against Votes Abstained Broker Nonvotes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IDEXX LABORATORIES, INC. Date: May 7, 2010 By: /s/ Conan R. Deady Conan R. Deady Corporate Vice President, General Counsel and Secretary 3
